                             Case 20-16595-AJC                   Doc 11         Filed 06/23/20               Page 1 of 1

CGFI9 (7/28/10)




                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov

                                                                                                                 Case Number: 20−16595−AJC
                                                                                                                 Chapter: 11




In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Astor EB−5, LLC
956 Washington Avenue
Miami Beach, FL 33139

EIN: 46−0917208




                                                  NOTICE OF REASSIGNMENT



     In accordance with the Order of Reassignment entered on 6/23/2020 by Judge Robert A Mark, this
case was referred to the clerk of the court for reassignment and/or transfer to another judge pursuant to
Local Rule 1073−1(B).

        Accordingly, this case is hereby reassigned to the Honorable A Jay Cristol.




Dated: 6/23/20                                                               CLERK OF COURT
                                                                             By: Sheila Skinner−Grant
                                                                             Deputy Clerk




The clerk shall serve this notice on all parties of record.
